DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova (U.S Pub # 20110202504) in view of Kochunni (U.S Pub # 20140180664).
With regards to claim 1, Cherkasova discloses a backup method, comprising:
determining a plurality of predicted execution durations of the plurality of pending backup operations based on historical execution durations of respective historical backup operations of the plurality of objects ([0063-0064] job durations from client machines from previous or historical backups is obtained. [0076] computes average backup times over a period of time from previous backups of the filesystems); 
determining priorities of the plurality of pending backup operations based on the plurality of predicted execution durations ([0050] assigns the longest jobs to be processed first and the shortest jobs to be completed last. [0064] ordered list of client 
executing the plurality of pending backup operations based on the priorities ([0073-0074] objects are backed up according to the schedule of an ordered list of objects in decreasing order of their job durations).  
Cherkasova does not disclose however Kochunni discloses:
determining a plurality of buffer periods associated with a plurality of pending backup operations of a plurality of objects, each buffer period being a preprocessing period for a corresponding pending backup operation (Fig. 3 [0283-0285] to simulate a backup for a selected set of data, measure the execution time for a scan time, a pipeline setup time and an execution time to send the data).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Cherkasova by the system of Kochunni to determine a buffer period for preprocessing a backup operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor performance of steps of a data storage operation (Kochunni [0006]).
	Claims 10 and 19 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Cherkasova further discloses:
determining the plurality of pending backup operations of the plurality of objects expected to be executed at a predetermined time ([0074] according to block 560, the objects are backed up according to the schedule).  
Claim 11 corresponds to claim 2 and is rejected accordingly.

acquiring a plurality of historical execution durations of a plurality of historical backup operations of a first object among the plurality of objects within a predetermined time window ([0076] average backup times over a period of time from previous backups of the filesystems); and 
determining a predicted execution duration of a pending backup operation of the first object based on the plurality of historical execution durations ([0076] for example, the backup times for a filesystem are divided by the total number of backups to determine an average).  
Claim 12 corresponds to claim 3 and is rejected accordingly.
With regards to claim 4, Cherkasova further discloses:
determining an execution sequence of the plurality of pending backup operations based on the priorities ([0031] an ordered list of objects are sorted in decreasing order of their backup durations); and 
executing the plurality of pending backup operations based on the execution sequence ([0053] when the backup of the assigned object is completed, go to the next object from the top object in the remaining list of objects. [0064] execute based on the schedule).  
Claim 13 corresponds to claim 4 and is rejected accordingly.
With regards to claim 8, Cherkasova does not disclose however Kochunni discloses:
wherein determining the plurality of buffer periods comprises: acquiring the plurality of buffer periods from respective metadata of the plurality of objects ([0068, 
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Cherkasova by the system of Kochunni to determine a buffer period for preprocessing a backup operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor performance of steps of a data storage operation (Kochunni [0006]).
	Claim 17 corresponds to claim 8 and is rejected accordingly. 
With regards to claim 9, Cherkasova does not disclose however Kochunni discloses:
wherein the plurality of objects comprises at least one of a virtual machine, a database, a file set, and a mail set ([0134] database).   
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Cherkasova by the system of Kochunni to determine a buffer period for preprocessing a backup operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor performance of steps of a data storage operation (Kochunni [0006]).
	Claim 18 corresponds to claim 9 and is rejected accordingly.
Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova (U.S Pub # 20110202504) in view of Kochunni (U.S Pub # 20140180664) and in further view of Tormasov (U.S Pub # 20200364113).

plurality of predicted execution durations ([0076] average backup times).
Cherkasova does not disclose however Kochunni discloses:
plurality of buffer periods ([0283-0285] buffer periods).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Cherkasova by the system of Kochunni to determine a buffer period for preprocessing a backup operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor performance of steps of a data storage operation (Kochunni [0006]).
	Tormasov discloses:
	determining a first weight for the plurality of durations, the first weight identifying an importance of the plurality of d execution durations in determining priorities ([0051] a first weight for a priority rule that may assess whether the respective portion is accessed for longer than a threshold duration); 
determining a second weight for the plurality of buffer periods, the second weight identifying an importance of the plurality of buffer periods in determining priorities ([0051] a second weight for a priority rule that may assess whether the respective portion was previously backed up within a threshold period of time); and 
determining priorities of the plurality of pending backup operations being executed based on the first weight, the second weight, the plurality of execution durations, and the plurality of buffer periods ([0055] backup schedule may rank each portion based on overall priority).  

	One of ordinary skill in the art would have been motivated to make this modification in order so each priority rule is associated with a respective weight for prioritizing portions of data (Tormasov [0011]).
	Claims 14 and 20 correspond to claim 5 and are rejected accordingly.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova (U.S Pub # 20110202504) in view of Kochunni (U.S Pub # 20140180664) and in further view of Liu (U.S Pub # 20180332138).
With regards to claim 6, Cherkasova further discloses:
plurality of predicted execution durations ([0076] average backup times).
Cherkasova does not disclose however Kochunni discloses:
plurality of buffer periods ([0283-0285] buffer periods).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Cherkasova by the system of Kochunni to determine a buffer period for preprocessing a backup operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor performance of steps of a data storage operation (Kochunni [0006]).
Liu discloses:

determining a plurality of second weights, each second weight identifying an importance corresponding to each object in determining priorities ([0121] a second weight for a service type weight); and 
determining priorities of the plurality of pending backup operations being executed based on the plurality of first weights, the plurality of second weights ([0121] the weights are defined to prioritize certain tasks during certain periods of time).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Cherkasova and Kochunni by the system of Liu to utilize weights to determine an importance of a priority for each operation task.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine a prioritized portion of the modified data that can be saved during the backup session based on the duration (Liu [0007]).
	Claim 15 corresponds to claim 6 and is rejected accordingly.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova (U.S Pub # 20110202504) in view of Kochunni (U.S Pub # 20140180664) and in further view of Altrichter (U.S Pub # 20090300633).
With regards to claim 7, Cherkasova further discloses:
a second time when a previous backup of the first object is generated ([0063] previous job durations).

determining an interval between a first time when a new backup is generated after a pending backup operation of a first object among the plurality of objects is executed (Fig. 3e [0044] backup task terminates and completes at a certain time).
determining that an error of the pending backup operation for the first object occurs in response to a duration of the interval being greater than a threshold duration ([0048] a grace period may be added to a backup window if a backup task is not expected to finish execution within the predefined backup window).  
Claim 16 corresponds to claim 7 and is rejected accordingly.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166